Citation Nr: 0818155	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-17 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
the service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, that granted service connection for PTSD and 
assigned an initial 30 percent rating, effective from April 
9, 2004.  The veteran appealed the initial rating assigned, 
asserting that he was entitled to at least a 70 percent 
rating.  During the pendency of the appeal, the RO issued a 
rating decision in May 2007 that increased the initial rating 
assigned for the service-connected PTSD to 50 percent, 
effective from April 9, 2004, the effective date of service 
connection.  As the award is not a complete grant of 
benefits, the issue remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Since the effective date of service connection, the 
service-connected PTSD has been manifested by problems 
sleeping due to nightmares, impairment in short and long-term 
memory, some impairment in judgment, disturbance of mood 
including irritability, some isolative behavior, restricted 
affect, exaggerated startle response and hypervigilance with 
difficulty in establishing and maintaining effective work and 
social relationships, with GAF scores ranging between 60 and 
71.

2.  The service-connected PTSD has never been manifested by a 
level of impairment that more nearly approximates that of 
occupational and social impairment with deficiencies in most 
areas such as judgment, thinking and mood, due to such 
symptoms as:  suicidal ideation; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective work and social relationships.  





CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 50 percent for the service-connected PTSD have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.125, 4.126, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that the purpose of the notice was not frustrated.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In this case, 
service connection for PTSD was granted, and the veteran 
disagreed with the initial rating assigned.  

After the veteran submitted his notice of disagreement (NOD) 
with the initial rating assigned following the grant of 
service connection for PTSD, the RO sent the veteran a duty-
to-assist letter that included an explanation of VA's duty to 
assist in obtaining records and providing a medical 
examination or opinion where necessary, as it pertained to 
the veteran's claim for an increased rating.  The letter also 
requested that the appellant sign and return authorization 
forms providing consent for VA to obtain his private medical 
records and that the appellant submit any evidence in his 
possession that pertained to his claim for increase.  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The August 2005 rating decision that confirmed and continued 
the initial 30 percent rating explained what the evidence 
would have to show to obtain a higher disability rating, and 
a March 2006 letter to the veteran described how VA assigns 
effective dates and initial ratings.  

In an April 2006 statement, the veteran indicated that he had 
no more evidence to submit to substantiate his claim and 
requested that his claim be decided as soon as possible.  A 
May 2006 statement of the case  provided the appellant with 
the relevant regulations for his increased rating claim, 
including those governing VA's notice and assistance duties, 
as well as an explanation of the reason for the denial of the 
claim.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  The veteran and his 
representative appeared for an informal conference with a 
Decision Review Officer (DRO) in February 2007 to discuss the 
veteran's symptoms and based on the veteran's statements 
regarding the severity of his symptoms, the DRO scheduled 
another VA examination to aid in determining, as accurately 
as possible, the most appropriate rating to assign for the 
veteran's service-connected PTSD.  The RO subsequently issued 
a rating decision in May 2007 that increased the initial 
rating to 50 percent for the service-connected PTSD, and 
issued supplemental statements of the case in May 2007 and 
January 2008.  

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided a meaningful opportunity to 
participate effectively in the processing of his claim such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  A reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his claim 
for increase. 

The veteran demonstrated his actual knowledge of what was 
required to substantiate a higher rating in his argument 
included on his Substantive Appeal and at his informal 
conference with the DRO in February 2007.  Although he was 
not provided pre-adjudicatory notice that he would be 
assigned an effective date in accordance with the facts found 
as required by Dingess, he was assigned the date of the claim 
as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Rating

The veteran seeks an initial rating in excess of 50 percent 
for the service-connected PTSD.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990);  38 C.F.R. §§ 3.102, 4.3.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment.  See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability. 38 C.F.R. § 4.19.

The veteran's PTSD is rated as 50 percent disabling under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent 
evaluation is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- 
IV), p. 32].  A GAF score of 41-50 denotes serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.  A GAF 
score ranging from 61 to 70 reflects some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

The totality of the record reflects that the veteran's PTSD-
related symptoms have remained fairly consistent since 
service, as have the veteran's GAF scores, which have ranged 
from 60 to 71, since the initial grant of service connection.  
The veteran has undergone some brief periods where there was 
an acute increase in symptoms; however, overall, the symptoms 
since service more nearly approximate the criteria for the 
assignment of a 50 percent rating from the time of the claim 
to the present.

The outpatient treatment records show that the veteran has 
received consistent VA mental health treatment, including 
therapy, since the grant of service connection.  Affect was 
usually reported as flat, and the veteran consistently 
complained of trouble sleeping and frequent nightmares.  

A September 2003 VA psychiatric consult revealed that the 
veteran had mild insomnia and often felt edgy and irritable 
due to lack of sleep.  The veteran denied significant 
problems with irritability or angry outbursts, exaggerated 
startle response or hypervigilance.  His concentration 
ability varied.  The veteran did not have suicidal or 
homicidal thinking.  

On mental status examination, the veteran was oriented to 
person, place, time, and situation.  His appearance and 
hygiene were appropriate.  There was no increase or decrease 
in psychomotor activity noted.  The veteran was appropriate 
during the interview.  Mood appeared euthymic.  Affect was 
normal in range and intensity.  Memory appeared intact 
overall, although the veteran did have slight difficulty with 
word recall after several minutes.  Thought was coherent, 
logical and goal-directed.  There were no loose associations 
or flights of ideas.  Reality testing was intact.  
Abstracting ability appeared intact per similarities and 
proverbs.  There was no impaired judgment, panic attacks, 
obsessional rituals, anxiety, suicidal or homicidal ideation.  
The diagnosis was no mental disorder, with a GAF of 71.  The 
examiner determined that the criteria for a PTSD diagnosis 
were not met.

An April 2004 VA mental health outpatient note indicated that 
the veteran's affect was flat, mood was stable, but was still 
experiencing occasional flashbacks and nightmares, and had 
mild insomnia.  It appeared that the veteran was noncompliant 
with his medications.

In complete contrast to the findings on the September 2003 
psychiatric consultation report, the veteran's Vet Center 
counselor prepared a May 2004 memorandum summarizing the 
veteran's symptoms.  The counselor indicated that the veteran 
had been attending individual counseling at the Vet Center 
since September 2000, and his PTSD symptoms had exasperated 
significantly over the past 8 months.  The counselor 
indicated that it was due to panic attacks two or more times 
per week, sleep disturbance in the form of nightmares and 
difficulty getting to sleep.  The veteran reportedly had 
major problems in social and family relations, poor 
interpersonal relations, depression, survivor's guilt, 
exaggerated startled response, and flashbacks.  According to 
the counselor, the veteran's level of daily function had been 
severely decreased as a direct result of his PTSD symptoms.  
The counselor reported that the veteran continued to avoid 
people and isolate from his family members.  Additionally, 
the veteran's speech was reportedly  intermittently 
illogical, obscure or irrelevant, and the veteran exhibited 
poor impulse control with unprovoked irritability and anger 
with his family members and had trouble adapting to stressful 
situations.  The symptoms had a detrimental effect on his 
marriage and resulted in severe isolation from anyone outside 
of the immediate family.  The GAF score was identified as 60 
and the counselor opined that the PTSD was considered serious 
and static, and warranted a 70 percent rating.  

At VA examination in March 2005, the veteran reported that he 
had been having nightmares, mood swings, depression, anxiety, 
anger, and tended to argue with co-workers.  Medications 
included Paxil, Zyprexa, and Trazodone.  The veteran had 
retired from work because he could not get along with co-
workers and supervisors.  His social functioning was 
decreasing, even with his family.  He did not like crowds and 
did not like to socialize.  

Mental status examination noted normal orientation.  
Appearance and hygiene were normal.  Behavior was 
appropriate.  Mood and affect were abnormal.  The veteran was 
depressed and anxious.  Communication was normal.  There were 
non panic attacks.  Speech was normal.  Delusions were 
absent.  Hallucinations were absent.  Ritualistic obsession 
was absent.  Thought processes were abnormal in that he was 
preoccupied about Vietnam and the decapitated bodies.  
Judgment was intact.  Abstract thinking was absent.  Memory 
was moderately abnormal, as the veteran had difficult with 
retention of highly learned materials.  He also forgot to 
complete tasks.  There were no suicidal/homicidal ideations.  
The diagnosis was PTSD with a GAF of 65.  The examiner 
concluded that the veteran had occasional difficulty 
performing activities of daily living.  He had problems 
establishing and maintaining work relationships, and his 
social relationships were also diminished.  He preferred to 
be by himself.  He had difficulty understanding simple 
commands and some complex commands.  He was not a danger to 
himself or others.  

Individual therapy progress notes from the Vet Center from 
April 2002 to June 2005 are inconsistent with findings on the 
March 2005 VA examination.  Mood and affect were generally 
within normal limits and level of function was generally 
appropriate but for occasional nightmares, intrusive 
thoughts, and sleep disturbance.  The records collectively 
reveal that the veteran's medication regimen was working, and 
the veteran's thoughts continued to remain logical and goal-
directed.  The veteran consistently denied homicidal and 
suicidal ideation, and he remained motivated to continue 
counseling.  Significantly, in June 2005, the veteran 
reported that his retirement was going well.  He reported 
having a lot of fun with his family, and appeared much more 
relaxed.  

October 2005 and January 2006 mental health clinic notes 
indicated that the veteran's affect was labile and mood was 
stable.  He was enjoying retirement, but had occasional 
flashbacks and nightmares, about three times per week.  He 
spent most of his time at home, and still complained of mild 
insomnia.  

A June 2006 progress note revealed dysphoric mood with 
congruent affect.  The veteran was compliant with his meds.  
He had nightmares 4-5 times per week.  Depressed mood and 
irritability continued.  There was no suicidal or homicidal 
ideation noted.  

December 2006 and January 2007 VA group therapy notes reveal 
that the veteran's quality and quantity of participation 
relative to other group members was above average.  

Despite the mental health records showing relative stability 
in 2006 and early 2007, the veteran's wife and daughter 
submitted lay statements to the RO in December 2006 
indicating that the veteran's condition was worsening.  They 
reported that the veteran was depressed, with mood swings and 
preferred to be alone.  The veteran's wife indicated that the 
family had to declare bankruptcy and that her relationship 
with the veteran had become strained.  In a lay statement 
provided by the veteran, he asserted that he was forced to 
retire or he would have been fired.  The veteran also 
reported suicidal thoughts.  

At an informal conference with a Decision Review Officer 
(DRO) at the RO in February 2007, the veteran reiterated his 
complaints.  He reported panic attacks three or four times 
per week and nightmares nightly.  The veteran also reported 
continuous depression, difficulty following directions, an 
inability to get along with co-workers and supervisors, and 
his wife and daughter.  The veteran reported that he had 
delusions and hallucinations almost every day.  

A lay statement from the veteran's former supervisor 
confirmed that the veteran had difficulty getting along with 
others at work.  

A March 2007 progress note indicated that the veteran 
presented with anger because he had been arguing at work with 
co-workers.  The veteran was irritable about the war in Iraq.  
He was frustrated, but denied suicidal and homicidal 
ideation.  

At VA examination in April 2007, the veteran continued to 
report flashbacks, nightmares, and sleep disturbance.  He 
continued with his medication regimen of Zyprexa, Paxil, and 
trazodone.  The veteran reported that his group and 
individual therapy increased his symptoms.  He reported 
recurrent distressing dreams nightly with flashbacks 
occurring several times per week.  He reported difficulty 
relating to people, problems with irritability, easy startle, 
hypervigilance and avoidance.  The veteran also reported 
hearing a voice on occasion that called his name, but no one 
was there.  

The veteran reported that he lost his job in 2005 due to 
trouble getting along with people, but then indicated that he 
took early retirement.  The veteran reported that there had 
not been a significant effect on his daily functioning due to 
symptoms.  He had been married four times, but his current 
marriage had lasted 26 years thus far.  The veteran indicated 
that he was irritable and found it difficult to get along 
with others.  He tended to be asocial and isolative.  A lack 
of communication between family members was increasing.  The 
veteran had some difficulty maintaining family role 
functioning due to his symptoms.  He did not appear to have 
significant problems with leisurely pursuits due to symptoms 
aside from not going out as much as he might.  The veteran 
reported that he was involved in a city softball league.  Due 
to physical symptoms, he was no longer able to play, but he 
did keep score for the games and he enjoyed getting together 
with the team.  

The examiner reviewed the claims file, and specifically 
addressed the contradiction between the veteran's statements 
at the informal conference in February 2007 and his reported 
history at examination.  The examiner pointed out that the 
veteran reported panic attacks three or four times per week 
and persistent hallucinations and delusions per the February 
2007 informal conference report, but at the examination, the 
veteran reported that he had experienced only one panic 
attack, about one year prior to the date of the examination, 
and there was no mention of hallucinations or delusions, 
other than the veteran thinking that his name was called or 
thinking he saw someone out of the corner of his eye and 
nobody being there.  

Mental status examination revealed that the veteran was alert 
and oriented to person, place, time, and situation.  He was 
casually, neatly dressed and groomed.  He maintained good eye 
contact during the interview.  He was pleasant throughout.  
He was cooperative to interview.  Speech was normal in volume 
and rate, clear and spontaneous.  There was no significant 
increase or decrease in psychomotor activity and no 
repetitious activities were observed.  The veteran's mood 
appeared to be mildly anxious.  He described himself as 
restless and tense, and attributed that to his PTSD symptoms.  
Affect was slightly decreased in range and normal in 
intensity.  Affect was appropriate to immediate thought 
content and was non-labile.  The veteran reported problems 
with concentration and memory, and, based on limited testing 
and interview, the examiner indicated that the veteran 
appeared to have moderate difficulty with 
memory/concentration.  

Thought was coherent, logical, and goal directed.  There were 
no loose associations or flights of ideas.  The veteran's 
reality testing was intact throughout the interview.  There 
was no evidence of false perceptions or delusions (and the 
examiner again noted the veteran's reported history of 
occasionally hearing his name called or seeing something out 
of the corner of his eye that ends up being nothing).  The 
veteran reported one panic attack about one year earlier.  
Obsessional rituals were absent.  Suspiciousness was absent.  
Judgment appeared intact.  Abstracting ability was fair.  The 
veteran had suicidal ideation on occasion, but reportedly 
would never act on his thoughts because of his family.  

The diagnostic impression was PTSD, with a Global Assessment 
of Functioning (GAF) of approximately 61.  The examiner noted 
that the veteran reportedly continued to experience PTSD 
symptoms despite medication treatment therapy.  The examiner 
indicated that it was not uncommon to experience a worsening 
of symptoms after being in therapy.  The examiner concluded 
that the veteran was able to handle funds, and was able to 
perform activities of daily living, although he did have 
difficulty with social relationships.  He retired early from 
his job due to inability to get along with others.  He also 
had some difficulty maintaining family role functioning over 
the years.  He did not pose a threat of persistent danger or 
injury to self or others.  

The veteran's PTSD symptoms include problems sleeping due to 
nightmares, moderate difficulty with memory/concentration, 
disturbance of mood including irritability, some isolative 
behavior, and difficulty establishing and maintaining 
effective work and social relationships.  These findings do 
not meet the criteria for a 70 percent evaluation for PTSD.  
Although the veteran had some marital and family discord, 
including a separation from his wife, he had regular contact 
with his family and friends and engaged in some social 
activities, including participation on a softball team.  He 
is able to function independently and there is no indication 
that the veteran has obsessional rituals, impaired impulse 
control, or near-continuous panic attacks.  Although the 
veteran indicated at his informal conference in February 2007 
that he did experience these symptoms, the objective findings 
on examination reports in September 2003, March 2005 and 
April 2007 are in complete contrast to the veteran's 
assertions.  Additionally, individual therapy notes show that 
the veteran's PTSD is stable.  Furthermore, the veteran is 
able to manage his own finances and takes care of his 
personal hygiene.  Additionally, his speech was consistently 
clear and logical.  He indicated that, although there were 
times when he had suicidal ideation, he claims that he would 
never act on that thought because of his family.  The veteran 
has never required hospitalization for his PTSD symptoms, and 
has never required emergency room treatment for an acute 
exacerbation of symptoms.  

Other than having difficulty in adapting to stressful 
circumstances (including work or a worklike setting), which 
supports the criteria for a 70 percent evaluation, the 
veteran does not exhibit symptomatology that more nearly 
approximates the criteria for the assignment of a rating in 
excess of 50 percent.  Although the veteran has difficulty 
with family and work relationships, the record does not 
support a finding of an inability to establish and maintain 
effective relationships.  This is supported by the fact that 
the veteran has been married to his current wife for over 25 
years, and is able to socialize with players on his softball 
team.  Additionally, the veteran participates in group 
therapy at an average to above average rate.  

The veteran has GAF scores of at least 60, which, although 
significant, do not in and of themselves show that an 
increased rating is warranted for PTSD.  At most, the 
veteran's GAF score range is indicative of no more than 
moderate symptoms.  
The veteran does not in fact exhibit suicidal ideation, 
severe obsessional rituals, or frequent shoplifting - all of 
which are listed as examples of the type of traits associated 
with serious symptoms and GAF scores of 41-50.  The GAF score 
is one of the many criteria used to determine the present 
level of mental health impairment and does not support a 
higher rating in this case.

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) also 
is not appropriate in this case.  Referral under 38 C.F.R. § 
3.321(b)(1) is warranted where circumstances are presented 
that are unusual or exceptional.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the veteran reportedly 
retired because he could not get along with others at work, 
there is no indication in the record that he is incapable of 
performing all types of work.  Additionally, the evidence 
does not show any periods of hospitalization due to PTSD.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
50 percent rating assigned for PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 specifically accounts for any difficulty 
in establishing and maintaining effective work relationships.

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.

The preponderance of the evidence is against an evaluation in 
excess of 50 percent for PTSD; there is no doubt to be 
resolved; and in increased rating is not warranted.  
Additionally, in consideration of staged ratings, at no time 
throughout the period at issue has the service-connected 
disability been more disabling than currently rated.  
Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

An initial rating in excess of 50 percent for the service-
connected PTSD is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


